Exhibit 10.2


AMENDMENT NUMBER FIVE
to the
SECOND AMENDED AND RESTATED
MASTER REPURCHASE AGREEMENT
dated as of January 29, 2016
among
BARCLAYS BANK PLC
and
NATIONSTAR MORTGAGE LLC
This AMENDMENT NUMBER FIVE (this “Amendment”) is made as of this 22nd day of
March, 2018, by and between Barclays Bank PLC (“Purchaser” and “Agent”) and
Nationstar Mortgage LLC (“Seller”), to that certain Second Amended and Restated
Master Repurchase Agreement, dated as of January 29, 2016 (as amended by that
certain Amendment Number One to the Second Amended and Restated Master
Repurchase Agreement, dated as of June 24, 2016, Amendment Number Two to the
Second Amended and Restated Master Repurchase Agreement, dated as of October 17,
2016, Amendment Number Three to the Second Amended and Restated Master
Repurchase Agreement, dated as of October 31, 2016, and Amendment Number Four to
the Second Amended and Restated Master Repurchase Agreement, dated as of October
30, 2017, and as further amended, restated, supplemented or otherwise modified
from time to time, the “Repurchase Agreement”), by and between Seller and
Purchaser.
WHEREAS, Purchaser, Agent and Seller have agreed to amend the Repurchase
Agreement as more particularly set forth herein;
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:
SECTION 1.Amendments. Effective as of the Effective Date, the Repurchase
Agreement is hereby amended as follows:
(a)    Section 2 of the Repurchase Agreement is hereby amended by deleting the
first paragraph of the defined term “Change in Control” in its entirety and
replacing it with the following:


“Change in Control” means,
(i) at any time prior to the consummation of the Merger, (a) less than 100% of
Seller’s equity securities are owned, directly or indirectly, by Nationstar
Mortgage Holdings Inc. (“NMH”), (b) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee
benefit plan of such person and its Subsidiaries, and any person or entity
acting in its capacity as trustee, agent or other fiduciary or administrator of
any such plan), other than one or more Permitted Holders, becomes the
“beneficial owner” (as defined in Rules 13(d)‑3 and 13(d)‑5 under such Act), of
more than the greater of (x) 35% of the then-outstanding voting power of NMH’s
voting equity interests and (y) the percentage of the then-outstanding voting
power of NMH’s voting equity interests







--------------------------------------------------------------------------------





owned, in the aggregate, directly or indirectly, beneficially and of record, by
the Permitted Holders, determined after such person’s or group’s most recent
acquisition of outstanding voting power of NMH’s voting equity interests; unless
the Permitted Holders have, at such time, the right or the ability by voting
power, contract or otherwise to elect or designate for election at least a
majority of NMH’s board of directors, or (c) a sale of all or substantially all
of the assets of Seller; and
(ii) at any time upon or after the consummation of the Merger, (a) less than
100% of Seller’s equity securities are owned, directly or indirectly, by NMH,
(b) less than 100% of NMH’s equity securities are owned, directly or indirectly
by WMIH, (c) any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act, but excluding any employee benefit plan of such
person and its Subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan), becomes
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under such Act),
of more than the greater of (x) 35% of the then-outstanding voting power of
WMIH’s voting equity interests, and (y) the percentage of the then-outstanding
voting power of WMIH’s voting equity interests owned, in the aggregate, directly
or indirectly, beneficially and of record, by the New Permitted Holders,
determined after such person’s or group’s most recent acquisition of outstanding
voting power of WMIH’s voting equity interests; unless the New Permitted Holders
have, at such time, the right or the ability by voting power, contract or
otherwise to elect or designate for election at least a majority of WMIH’s board
of directors; or (d) a sale of all or substantially all of the assets of Seller.
(b)    Section 2 of the Repurchase Agreement is hereby amended by adding the
following defined terms “Merger,” “New Permitted Holders,” and “WMIH” in their
proper alphabetical sequence:


“Merger” means the occurrence of a merger of Wand Merger Corporation, a Delaware
corporation and a wholly-owned subsidiary of WMIH, with and into NMH, with NMH
continuing as the surviving corporation and a wholly-owned subsidiary of WMIH.
“New Permitted Holders” shall mean KKR & Co. LLP, management of WMIH, KKR & Co.
LLP controlled investment affiliates and any other Person who directly or
indirectly through one or more intermediaries controls, or is controlled by, or
is under common control with KKR & Co. LLP (but, in each case, excluding any
“portfolio company” (as such term is customarily used in the private equity
business) of KKR & Co. LLP). For purposes of this definition, the term “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative of the foregoing.
“WMIH” means WMIH Corp., a Delaware corporation.
SECTION 2.Fees and Expenses. Seller agrees to pay to Purchaser all fees and out
of pocket expenses incurred by Purchaser and Agent in connection with this
Amendment, including all reasonable fees and out of pocket costs and expenses of
the legal counsel to Purchaser and Agent


- 2 -

--------------------------------------------------------------------------------





incurred in connection with this Amendment, in accordance with Section 23(a) of
the Repurchase Agreement.
SECTION 3.Defined Terms. Any terms capitalized but not otherwise defined herein
should have the respective meanings set forth in the Repurchase Agreement.
SECTION 4.Conditions to Effectiveness of this Amendment. This Amendment shall
become effective on the day (the “Effective Date”) when Seller shall have paid
or delivered, as applicable, to Purchaser all of the following fees, expenses,
documents and instruments, each of which shall be in form and substance
acceptable to Purchaser:
(a)    all accrued and unpaid fees and expenses owed to Purchaser in accordance
with the Facility Documents, in each case, in immediately available funds, and
without deduction, set-off or counterclaim;


(b)    a copy of this Amendment duly executed by each of the parties hereto;
 
(c)    a copy of (i) the Amendment Number Thirteen to the Mortgage Loan
Participation Purchase and Sale Agreement, dated as of the date hereof and (ii)
the Amendment Number Nine to the Loan and Security Agreement, dated as of the
date hereof, in each case duly executed by each of the parties thereto; and


(d)    any other documents reasonably requested by Purchaser or Agent on or
prior to the date hereof.


SECTION 5.Limited Effect. Except as amended hereby, the Repurchase Agreement
shall continue in full force and effect in accordance with its terms. Reference
to this Amendment need not be made in the Repurchase Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Repurchase Agreement, any reference in any of such items to the Repurchase
Agreement being sufficient to refer to the Repurchase Agreement as amended
hereby.
SECTION 6.Representations. In order to induce Purchaser and Agent to execute and
deliver this Amendment, Seller hereby represents to Purchaser and Agent that as
of the date hereof, (i) Seller is in full compliance with all of the terms and
conditions of the Program Documents and remains bound by the terms thereof, and
(ii) no Default or Event of Default has occurred and is continuing under the
Program Documents.
SECTION 7.Governing Law. This Amendment and the rights and obligations of the
parties hereunder shall be construed in accordance with and governed by the laws
of the State of New York, without regard to principles of conflict of laws
(other than Sections 5-1401 and 5‑1402 of the New York General Obligations Law
which shall be applicable).
SECTION 8.Counterparts. For the purpose of facilitating the execution of this
Amendment, and for other purposes, this Amendment may be executed simultaneously
in any number of counterparts. Each counterpart shall be deemed to be an
original, and all such counterparts


- 3 -

--------------------------------------------------------------------------------





shall constitute one and the same instrument. The parties intend that faxed
signatures and electronically imaged signatures such as .pdf files shall
constitute original signatures and are binding on all parties. The original
documents shall be promptly delivered, if requested.
[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]



IN WITNESS WHEREOF, Purchaser, Agent and Seller have caused their names to be
duly signed to this Amendment by their respective officers thereunto duly
authorized, all as of the date first above written.
BARCLAYS BANK PLC,
as Purchaser and Agent
By:/s/ Ellen Kierman____________________
Name: Ellen Kierman
Title: Director
NATIONSTAR MORTGAGE LLC,
as Seller
By:/s/ Jeffrey Neufeld___________________
Name: Jeffrey Neufeld
Title: Senior Vice President and Treasurer


- 4 -